Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakkinen (US Pub App 2011/0196623).

Regarding claim 1, Hakkinen discloses a method for determining the length of a demountable platform, comprising: 
using a hooklift (25) to lift the demountable platform (3) from the ground onto a vehicle (1), 
determining a moment when the demountable platform comes into contact with rear rollers of the hooklift (position of 3, Para.117), 
determining, at said moment, magnitudes of one or more physical quantities related to a position of the hooklift (position of hook 25, Para.117), and 
calculating the length of the demountable platform (Para.135) using the determined magnitudes of the one or more physical quantities and the position and orientation information of the hooklift relative to the ground (Para.117).

Regarding claim 2, Hakkinen further discloses the position and orientation information of the hooklift relative to the ground comprises the height of the rear rollers from the ground (Para.133).

Regarding claim 3, Hakkinen further discloses the position and orientation information of the hooklift relative to the ground comprises the pitch of the hooklift (Para.134).

Regarding claim 4, Hakkinen further discloses the moment when the demountable platform comes into contact with the rear rollers of the hooklift is determined by determining a force acting on a main cylinder of the hooklift and detecting a moment when an abrupt change occurs in said force (Para.45, 117).

Regarding claim 5, Hakkinen further discloses the force acting on the main cylinder of the hooklift is determined based on pressures in a bottom chamber and a piston rod chamber of the main cylinder, a pressure in a hydraulic pump of a hydraulic system that is connected to and used to control the main cylinder, or a strain in the main cylinder (several listed, Para.41).

Regarding claim 6, Hakkinen further discloses the moment when the demountable platform comes into contact with the rear rollers of the hooklift is determined by monitoring the rotation of the rear rollers (Para.133).

Regarding claim 7, Hakkinen further discloses the moment when the demountable platform comes into contact with the rear rollers of the hooklift is determined by using optical means (53).

Regarding claim 8, Hakkinen further discloses the moment when the demountable platform comes into contact with the rear rollers of the hooklift is determined by using acoustical means (Para.29).

Regarding claim 9, Hakkinen further discloses the moment when the demountable platform comes into contact with the rear rollers of the hooklift is determined by measuring a strain of a rear roller shaft (Para.43-45).

Regarding claim 10, Hakkinen further discloses the one or more physical quantities related to the position of the hooklift are selected from the group consisting of a position of a piston rod of a main cylinder, an angle between a middle frame and a subframe of the hooklift, an angle between the piston rod of the main cylinder and the middle frame of the hooklift, and a position of a hook of the hooklift (Para.114).

Regarding claim 11, Hakkinen discloses a system for determining the length of a demountable platform, comprising: 
a hooklift (25) for lifting the demountable platform (3) from the ground onto a vehicle (1), 
means for determining a moment when the demountable platform comes into contact with rear rollers of the hooklift (position of 3, Para.117), 
means for determining, at said moment, magnitudes of one or more physical quantities related to a position of the hooklift (position of hook 25, Para.117), and 
means for calculating the length of the demountable platform (Para.114,135) using the determined magnitudes of the one or more physical quantities and the position and orientation information of the hooklift relative to the ground (Para.114,117).

Regarding claim 12, Hakkinen further discloses the means for determining the moment when the demountable platform comes into contact with the rear rollers of the hooklift comprises at least one of the following: a pressure sensor for measuring a pressure in a bottom chamber of a main cylinder, a pressure sensor for measuring a pressure in a piston rod chamber of the main cylinder, a pressure sensor for measuring a pressure in a hydraulic pump of a hydraulic system connected to the main cylinder, a strain gauge for measuring a strain in the main cylinder, a rotation or non-contact sensor for measuring a rotation of the rear rollers, a digital video camera or microphone for monitoring the rear rollers, or a strain gauge for measuring a strain of a rear roller shaft (several listed, Para.114).

Regarding claim 13, Hakkinen further discloses the means for determining the magnitudes of the one or more physical quantities related to the position of the hooklift comprises at least one of the following: a displacement sensor and/or an inclinometer for measuring a position of a piston rod of a main cylinder, inclinometers for measuring an angle between a middle frame and a subframe of the hooklift, inclinometers for measuring an angle between the piston rod of the main cylinder and the middle frame of the hooklift, and a distance sensor and/or an inclinometer for measuring a position of a hook of the hooklift (several listed, Para.114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652